In a negligence action to recover for damages to property, defendant appeals from an order of the Supreme Court, Dutchess County, dated April 20, 1976, which denied its motion to vacate a default judgment entered against it on September 18, 1975. Order reversed, without costs or disbursements, and motion granted, with the judgment to stand as security, upon the condition that defendant pay $350 to plaintiff’s attorneys within 20 days after entry of the order to be made hereon; in the event that such condition is not complied with, then order affirmed, with $50 costs and disbursements. Upon the particular facts of this case, the motion should have been granted with the judgment to stand as security. Margett, Acting P. J., Rabin, Hawkins and Mollen, JJ., concur.